Citation Nr: 0029867	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  94-33 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 12, 1993, 
for the award of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from August 1943 to July 
1963.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana by which the RO, in part, granted 
entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability 
effective from July 12, 1993.  The Board most recently 
remanded the case to the RO for additional development in 
January 2000; the RO has now returned the case to the Board 
for appellate review.

The Board notes that the RO issued a rating decision, in June 
2000, in which the appellant's claim of entitlement to 
service connection for the aggravation of his chronic 
obstructive pulmonary disease (COPD) said to be caused by the 
service-connected sinus disability was denied.  As of August 
11, 2000, the appellant had neither initiated nor completed 
the procedural steps necessary for an appeal of this issue.  
Therefore, the Board has not considered that claim in its 
consideration of the claim on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  In April 1998, pursuant to a Board decision, the RO 
evaluated the appellant's service-connected back disability 
as 60 percent disabling, effective from July 12, 1993.  The 
appellant had previously been assigned an evaluation of 40 
percent for his back disability, effective from July 1981.  

3.  The appellant submitted an informal claim for a total 
rating based on individual unemployability on May 18, 1993, 
and he was not shown to be employed at that time.  No earlier 
claim is shown.




CONCLUSION OF LAW

The criteria for an earlier effective date of May 18, 1993, 
but no earlier, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.157, 3.340, 3.341, 3.400, 
4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

In this case, the RO, in an April 1998 rating decision, 
granted an effective date of July 12, 1993, for the 
assignment of a TDIU rating.  The appellant contends that he 
should be entitled to an earlier effective date for the 
receipt of TDIU benefits.  

As the RO assigned an effective date of July 12, 1993, for 
the TDIU rating, the initial inquiry concerns whether there 
was a claim for TDIU filed before the current effective date 
of the TDIU rating in July 1993.  While the appellant has 
argued that a Notice of Disagreement (NOD) with the October 
5, 1987 RO denial of his claim of entitlement to TDIU was 
received at the RO that same month, this contention could not 
be corroborated.  The appellant had submitted photocopies of 
a VA Form 21-4138, signed by him and dated October 7, 1987, 
and what appears to be a carbon copy of the typing used to 
complete a form transmitting the VA Form 21-4138 to the 
Adjudication Division on the same date; these were obtained 
from the appellant's former representative.  On remand the RO 
and the appellant's current and former representatives were 
contacted and asked to search their files to look for 
evidence that such an NOD was received at the RO in October 
1987.  These searches were futile.  The evidence of record 
only shows that the appellant's representative was in 
possession of the signed NOD in October 1987- it does not 
show that the NOD was ever received by the RO.  In addition, 
the Board notes that the appellant never sent the RO any 
communication thereafter that would have alerted the RO to 
the concept that it had received, but not acted upon, an NOD 
to the October 1987 rating decision.  However, the Board 
finds that, when liberally construed, the written statement 
from the appellant that was received at the RO in May 1993 
constitutes such a claim.

The appellant wrote a letter, dated in April 1993, to the 
Secretary of VA.  That letter has a VA date stamp of May 12, 
1993; the letter was subsequently forwarded to the RO, where 
it was received on May 18, 1993.  In that written statement 
the appellant indicated that he wished to pursue a claim for 
a 100 percent disability rating.

In response, the RO sent the appellant a letter, dated July 
1, 1993, in which a VA Form 21-8940 was included.  The RO 
asked the appellant to submit the completed form if he wished 
to apply for a total evaluation.  The appellant subsequently 
submitted the completed VA Form 21-8940 in February 1994, 
within one year of the mailing of the form to him.  

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) addressed the issue of entitlement 
to an earlier effective date in a TDIU claim and pointed out 
that the applicable statutory and regulatory provisions, 
properly construed, require that the Board look to all 
communications in the file that may be interpreted as 
applications for claims, formal and informal, for increased 
benefits.  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a).  In addition, the veteran is not 
required to mention "unemployability."  See Gleicher v. 
Derwinski, 2 Vet. App. 26 (1991) (reversing Board decision 
denying TDIU benefits where appellant had requested an 
increase in the assigned 70 percent disability rating to 100 
percent but did not request specifically TDIU); Snow v. 
Derwinski, 1 Vet. App. 417 (1991) (remanding matter to Board 
for consideration of TDIU claim where appellant had not 
raised it explicitly).

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and in 
view of the evidence of record, in this case entitlement to 
an earlier effective date of May 18, 1993 is warranted.  The 
Board finds that the appellant's May 18, 1993 letter asking 
about a 100 percent evaluation, in conjunction with the 
February 1994 VA Form 21-8940, Application for Increased 
Compensation based on Unemployability, that was submitted in 
response to the RO's letter after receiving the appellant's 
claim, is an informal claim of entitlement to a total rating 
based on individual unemployability due to service connected 
disabilities.  Under the regulations, that application is 
deemed to be filed as of the date of receipt of the informal 
claim on May 18, 1993.

Under the regulations cited above, the effective date can be 
no earlier than May 18, 1992, one year before the date of 
claim.  After careful review of the evidence of record, the 
Board finds no evidence of an earlier informal claim for a 
total rating within the delimiting period.  There are no 
statements or other evidence from the appellant received 
during the relevant time period.  

Furthermore, the Board notes that there is no VA medical 
evidence of record demonstrating that the appellant was 
medically determined to be unemployable due to service-
connected disabilities prior to May 18, 1993.  The Board 
notes that on that date, the appellant did not meet the 
percentage prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  He had more than one 
service-connected disability, but his combined rating on May 
18, 1993 was less than 70 percent.  Nonetheless, the Board 
finds that the appellant was entitled to TDIU on that date 
based on an extraschedular considerations under 38 C.F.R. 
§ 4.16(b) because there were unusual circumstances, peculiar 
to this man, that prevented him from having the usual amount 
of success to be expected in overcoming the handicap of his 
disability.  Therefore, the assignment of an effective date 
of May 18, 1993, the date of the claim, but no earlier, for 
the grant of the total rating based on individual 
unemployment is warranted.


ORDER

Entitlement to an earlier effective date of May 18, 1993, but 
no earlier, for the grant of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is granted, subject to regulations pertinent to 
the distribution of monetary awards.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 3 -


